96 F.3d 1453
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Felipe A. RIVERA, Plaintiff-Appellant,v.SANDIA NATIONAL LABORATORIES, Defendant-Appellee.
No. 96-2012.(D.C.No. CIV-92-1264-MV)
United States Court of Appeals, Tenth Circuit.
Aug. 30, 1996.

Before BRORBY, BARRETT, and EBEL, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff appeals from a judgment entered on a jury verdict against him on his various employment-related claims.  He challenges discovery, evidentiary and other rulings by the district court and seeks a new trial.  He was represented by counsel in the district court, but proceeds pro se on appeal.


4
Despite the liberal construction we give to pro se filings, an appellant's pro se status does not excuse his obligation to comply with the fundamental requirements of appellate procedure.   Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir.1994), cert. denied, 115 S. Ct. 750 (1995).  In his four-page appellate brief, plaintiff makes only conclusory allegations of errors by the district court.  He provides neither citations to the record nor citations to legal authority to support his positions.  Moreover, he has not provided us with a transcript of his trial.  Under these circumstances, we cannot consider his arguments on appeal.   See Murrell v. Shalala, 43 F.3d 1388, 1389 n. 2 (10th Cir.1994)(perfunctory arguments failing to frame and develop an issue insufficient to invoke appellate review);   Brownlee v. Lear Siegler Management Servs.  Corp., 15 F.3d 976, 977 (10th Cir.)  (conclusory reference to district court error without citation to legal authority not adequate appellate argument), cert. denied, 114 S. Ct. 2743 (1994);   United States v. Vasquez, 985 F.2d 491, 495 (10th Cir.1993)(party's failure to file trial transcript waives sufficiency of the evidence issues and precludes review of evidentiary rulings);   SEC v. Thomas, 965 F.2d 825, 827 (10th Cir.1992)(court will not sift through record to find support for appellant's arguments).


5
AFFIRMED. The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3